Citation Nr: 0821967	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-21 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii





THE ISSUE

Entitlement to an effective date earlier than March 12, 1996, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  






ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The veteran had active service from February 1968 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The case, however, is under the 
jurisdiction of the Honolulu, Hawaii, RO.    


FINDINGS OF FACT

1.  In July 1997, the RO issued a rating decision granting 
entitlement to service connection for PTSD, assigning an 
effective date of March 12, 1996.  

2.  The veteran did not perfect an appeal regarding the 
effective date assigned to the grant of service connection 
for PTSD.  


CONCLUSION OF LAW

The July 1997 rating decision, which granted service 
connection for PTSD, assigning an effective date of March 12, 
1996, is final.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001). The Board 
therefore finds that any deficiency in VA's VCAA notice or 
development action is harmless error.

The relevant procedural history of this case is as follows.  
On March 12, 1996, the RO received the veteran's claim for 
service connection for PTSD.  In a subsequent July 1997 
rating decision, the RO granted the claim and assigned an 
effective date of March 12, 1996, the date the claim was 
received.  The veteran did not appeal this decision and it 
became final after one year expired.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  Then, in December 2004 the veteran filed 
a claim seeking an earlier effective date for PTSD, arguing 
that the award of service connection should have been made 
retroactive to his first contact with the Seattle Veterans 
center in 1984.      

The Court of Appeals for Veteran's Claims (Court) has 
determined that when an effective date on appeal was assigned 
in a final unappealed rating decision, a claimant cannot 
attempt to overcome the finality of that prior rating 
decision by raising "a freestanding claim" for an earlier 
effective date.  Rudd v. Nicholson, 20 Vet. App. 296, 300 
(2006).  Rather, the only way to overcome the finality of a 
final decision in an attempt to gain an earlier effective 
date is by a request for revision of that final RO decision 
based on clear and unmistakable error.  Id.

In other words, applicable law afforded the veteran a one-
year period after notice of the July 1997 rating decision to 
appeal the effective date for the grant of service 
connection.  Because the veteran did not file a timely notice 
of disagreement to initiate an appeal, the finality of the 
effective date precludes his current attempt to claim an 
earlier effective date on grounds other than clear and 
unmistakable error.  Thus, the appeal must be dismissed.  Id.




ORDER

The claim of entitlement to an effective date earlier than 
March 12, 1996, for the grant of service connection for PTSD 
is dismissed.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


